Citation Nr: 0010478	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  98-02 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to additional vocational rehabilitation training 
under the provisions of Chapter 31, Title 38, United States 
Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

The appellant served on active duty from July 1974 to January 
1982.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1997 determination by the 
Vocational Rehabilitation and Counseling (VR&C) Division of 
the St. Petersburg, Florida, Department of Veterans Affairs 
(VA) Regional Office (RO).


REMAND

The appellant's substantive appeal, VA Form 9, filed in 
January 1998 reflects his desire for a Travel Board hearing 
to be scheduled at the RO.  He filed another Form 9 in 
February 1998 which appears to reflect a pre-recorded checked 
"no" in Box 7A where the claimant is requested to state 
whether he or she desires a hearing before the Board.  This 
second Form 9 may have been provided to the appellant by his 
representative to allow him to submit further argument 
regarding the merits of his claim.  Nevertheless, as the 
evidence on file does not show that the appellant withdrew 
his original hearing request, the Board will assume that he 
still wants a Travel Board hearing.  Accordingly, the RO is 
instructed to make the appropriate arrangements for such a 
hearing at their facility in St. Petersburg.

Additionally, the appellant's aforementioned Form 9s reflect 
that he expected to receive a "letter of earning" from the 
Social Security Administration (SSA) and therefore, he needed 
more time to provide supporting documentation regarding his 
employment history for purposes of his Chapter 31 claim.  On 
remand, the RO should notify the appellant of his right to 
submit any records he possesses from the SSA.  The RO should 
also contact the SSA for the purpose of obtaining any other 
relevant documents pertaining to claims filed by the 
appellant or benefits awarded to him from that agency.

In order to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:
1.  The appellant should be advised of 
his right to submit any documents he 
possesses from the SSA which he believes 
are relevant to the adjudication of his 
claim for Chapter 31 benefits.  In 
connection with this matter, the RO 
should independently contact the SSA for 
the purpose of obtaining any records from 
that agency which pertain to disability 
insurance and/or supplemental income 
benefits awarded to the appellant.  In 
this regard, the RO should obtain copies 
of award letters/notices, earnings 
statements, administrative and appellate 
decisions, hearing transcripts, if 
applicable, and all medical records 
relied upon concerning claims/appeals 
filed by the appellant for SSA benefits 
during his lifetime.  The RO should 
proceed with all reasonable follow-up 
referrals that may be indicated by the 
inquiry.  All attempts to obtain records 
which are ultimately unsuccessful should 
be documented in the claims folder.

2.  Upon completion of the above, the 
VR&C Division must readjudicate the 
appellant's claim for additional Chapter 
31 benefits with consideration given to 
all of the evidence of record, including 
any additional evidence obtained by the 
RO on remand.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

3.  If the claim for Chapter 31 benefits 
remains denied upon readjudication by the 
VR&C Division, the veteran should be 
scheduled to appear at a personal hearing 
before a member of the Board sitting at 
the RO as soon as it may be feasible.  
Thereafter, the case should be returned 
to the Board for further appellate 
disposition.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 4 -


